       Case 2:18-cv-08710-ODW-AFM Document 15 Filed 10/12/18 Page 1 of 1 Page ID #:58
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Jonathan D. Selbin (State Bar No. 170222)
 Annika K. Martin
 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 275 Battery Street, 29th Floor
 San Francisco, CA 94111-3339
 Telephone: 415.956.1000


 ATTORNEY(S) FOR:    Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Jane Doe K.G., Jane Doe T.F., and Jane Doe B.S.                               CASE NUMBER:


                                                                                               2:18-cv-08710-ODW-AFM
                                                              Plaintiff(s),
                                     v.
Pasadena Hospital Association, Ltd, d/b/a
                                                                                             CERTIFICATION AND NOTICE
Huntington Memorial Hospital and
                                                                                               OF INTERESTED PARTIES
Patick Sutton, M.D                                                                                 (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                   Jane Doe K.G., Jane Doe T.F., and Jane Doe B.S.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION / INTEREST
                                                                              N/A




         October 12, 2018                                  /s/ Jonathan D. Se.lbin
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Jane Doe K.G., Jane Doe T.F., and Jane Doe B.S.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
